DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on November 15, 2016, has been entered. Claims 24, 29-31, and 33-41 remain pending in the application. For clarity, the examiner notes that it has come to the examiner’s attention that no claim 32 has been presented (either in the previously presented claim set filed July 6, 2020, which introduced claims 29-31 and 33-41, or in the currently amended claim set filed November 15, 2016). Despite the lack of a claim 32, the examiner suggests that the existing claim numbering be preserved during prosecution to ensure clarity of the prosecution history. Applicant’s amendments to the Claims have overcome the rejections under 35 USC 112(a) and 112(b) previously set forth in the Non-Final Office Action mailed November 30, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US Patent No. 4,506,893, hereinafter Perry).
claim 24, Perry discloses a method of playing a game (using playing pieces as shown in Fig. 5; col. 4, lines 3-28) that includes the steps of providing a plurality of identical game pieces (col. 3, lines 28-32, twelve identical playing pieces for a given player), placing each of the game pieces in an initial orientation on a first or second base of the game piece (col. 3, lines 28-30; e.g., in the arrangement shown in Fig. 2), and grasping and turning over one of the game pieces to rest on the opposite base from the initial orientation (col. 4, lines 6-9, “the opponent’s playing piece is inverted”). The claim term “exercise” describing the game pieces does not further limit the structure of the game pieces or require any additional method steps and therefore does not distinguish the game pieces from those of Perry. The game pieces belonging to a given player are clearly understood to be identical, each having the same size and color pattern. As shown in Fig. 5 (annotated below), each game piece includes a body having first and second opposite ends (E1, E2) and an intermediate section (I) between the first and second ends (E1, E2). 

    PNG
    media_image1.png
    234
    176
    media_image1.png
    Greyscale

The body has a longitudinal axis (L) extending through the body and through each of the first and second ends (E1, E2), and the intermediate section (I) divides the body into a first section (S1) having the first end (E1) and a second section (S2) having the second end (E2). The 
Although Perry does not prescribe a specific location for grasping the game piece, it would have been obvious to an ordinary person playing the game of Perry to grasp the game piece at any convenient location on the game piece, including at the intermediate section, since the game piece is designed to be grasped by the hand, the intermediate section is clearly 
The invention of Perry differs from the claimed invention in that Perry does not explicitly teach that the greatest dimension of the intermediate section is within the range of 60-65% of the greatest dimension of the first and second ends. (Perry is silent with respect to these relative dimensions; the examiner estimates that the intermediate section shown in Fig. 5 of Perry appears to be on the order of about 50% of the greatest dimension of the first and second ends.) However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perry by sizing the greatest dimension to be within the range of 60-65% of the greatest dimension of the first and second ends, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed invention was not patentably distinct from the prior art. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, Perry’s invention, like Applicant’s invention, is dimensioned so as to be grasped by a user’s hand. Changing the dimensions of the intermediate section of Perry from about 50% to 60-65% of the greatest dimension of the first and second ends would not cause the device to perform any differently. Moreover, there is no evidence in the present record that the particular range of proportions recited in the claim are critical. Applicant’s specification states that dimensions “no greater than 90%”, “no greater than 30-80%”, “no greater than 50-75%” or “about 60-65%” of the greatest dimension of the first and second ends are suitable to serve the 
Regarding claim 31, Perry teaches the claimed invention substantially as claimed, as set forth above for claim 24. Perry further teaches (Fig. 4) the game may include up to four players (col. 3, lines 36-40), each of the four players having six identical game pieces. The term “team” is interpreted in view of Applicant’s disclosure to include a team of two partners who are competing against each (see para. 0075). Any two of the four players of Perry’s game may be considered as a team of two partners having at least two game pieces, in which each partner is trying to flip the other partner’s game piece (according to the rules described at col. 4, lines 4-9).
Claims 29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Turing Chess Run (non-patent literature; hereinafter Turing).
Regarding claim 29, Perry teaches the claimed invention substantially as claimed, as set forth above for claim 24. Perry teaches grasping and turning over a further game piece to rest on the opposite base from the initial orientation (as players continue play, alternating turns, each turn including the objective of inverting one or more of the opponent’s playing pieces; col. 3, line 40-col. 4, line 9). As discussed above for claim 24, although Perry does not specifically 
Regarding claim 30, the modified Perry teaches the claimed invention substantially as claimed, as set forth above for claim 29. Perry further teaches the game may include up to four players (col. 3, lines 36-40). As noted above, the term “team” is interpreted in view of Applicant’s disclosure to include teams in which members of the team compete against each other (e.g., see para. 0075). Therefore, Perry’s four players read on the claimed plurality of 
Regarding claim 33, Perry teaches the claimed invention substantially as claimed, as set forth above for claim 24. Perry does not teach the step of running before grasping the game piece. However, as discussed above, Turing teaches that it is known in the game art to include a running step between turns (see NPL document, pg. 1, as in versions 1, 2, or 3 “make your move and run around the house”, then return and make another move). As noted above, Turing teaches that the running step adds interest to the game by making the time available for the opponent’s moves dependent on the speed of the player running, and running as a physical activity is well known for its many health benefits (e.g., improved cardiovascular fitness, strengthening muscles, reducing stress, etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perry by adding a running step as taught by Turing between turns (i.e., running to one of the game pieces before grasping the game piece), in order to add interest to the game by introducing an element of physical activity. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Velke, III (US Patent No. 6,364,315, hereinafter Velke).
Regarding claim 34, Perry teaches the claimed invention substantially as claimed, as set forth above for claim 24. Perry does not teach storing the game pieces in a storage bag. However, as evidenced by Velke (Fig. 1), it is old and well-known to store game pieces in a .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of S&S Worldwide, “Jumbo Chess Set” (non-patent literature, hereinafter S&S Worldwide).
Regarding claim 35, Perry teaches the claimed invention substantially as claimed, as set forth above for claim 24. As shown in Fig. 5 of Perry, the body of Perry’s game piece has a length between the first and second ends, and the greatest dimension of the first and second ends appears to be roughly on the order of half the length of the body, but Perry is silent with respect to the particular dimensions of the game pieces. However, in the art of game pieces, S&S Worldwide teaches (main image, pg. 1 of NPL document; Product Details, lines 1-4) that it is known to provide the body of a game piece with a length of 7-10 inches (Product Details, lines 3-4, game pieces range from 4-1/2” to 8-1/4”, overlapping the claimed range). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the game piece of Perry with a length in the range of 7-10 inches, as taught by S&S Worldwide, so that the game pieces are sized to be both visually engaging and easily manipulated by hand. When modifying the length of the body to be within the range of 7-10 inches, as taught by S&S Worldwide, it would have been obvious to one of ordinary skill in the art, in view of the relative proportions shown in Perry’s Fig. 5, to provide the first and second ends with a greatest dimension within the range of 3.5 to 5 inches (roughly Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, a game piece having the claimed dimensions would not perform differently than the prior art game piece, as evidenced by S&S Worldwide, since in both cases the game piece is sized to be grasped and manipulated by hand to play a game.
Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US Patent No. 4,506,893, hereinafter Perry) in view of Xathlete.com (“Cone Drills”; hereinafter, Xathlete), or in the alternative, over Xathlete in view of Perry.
Regarding claim 36, Perry discloses a method of playing a game (using playing pieces as shown in Fig. 5; col. 4, lines 3-28) that includes the step of providing a plurality of identical game pieces (col. 3, lines 28-32, twelve identical playing pieces for a given player) and placing each of the game pieces in an initial orientation on a first or second base of the game piece (col. 3, lines 28-30). The claim term “exercise” describing the game pieces does not further limit the structure of the game pieces and therefore does not distinguish the game pieces from those of Perry. The game pieces belonging to a given player are clearly understood to be identical, each having the same size and color pattern. As shown in Fig. 5 (annotated above), each game piece Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, Perry’s invention, like Applicant’s invention, is dimensioned so as to be grasped by a user’s hand. Changing the dimensions of the intermediate section of Perry from about 50% to 60-65% of the greatest dimension of the first and second ends would not cause the device to perform any differently. Moreover, there is no evidence in the present record that the particular range of proportions recited in the claim are critical. Applicant’s specification states that dimensions “no greater than 90%”, “no greater than 30-80%”, “no greater than 50-75%” or “about 60-65%” of the greatest dimension of the first and second ends are suitable to serve the purpose of being grasped by hand (see Applicant’s specification, para. 0062-0063). The particular proportions shown in Applicant’s Figs. 1-3 (which appear to be about 60-65%) appear 
Perry does not teach the method step of shuffling around the game pieces. However, Xathlete describes a well-known method of playing a game (“Cone Drills”) comprising the steps of providing a plurality of identical exercise game pieces, placing each of the game pieces in an initial orientation on a first base (see cones set up as shown for drills on pg. 1-11 of NPL document), and shuffling around the game pieces (see pg. 1, “4 Cone Cross Pattern” variations; pg. 2, “4 Done D Drill” and “4 Cone Drill” variations, etc.). The limitation “if any are toppled over, re-orienting the game piece and repeating the step of shuffling” is a contingent limitation and is not required to be performed, i.e., when the condition “if any are toppled over” is not met. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Perry by using the game pieces of Perry’s design to practice the shuffling exercise as taught by Xathlete, in order to enhance the user’s agility, since this involves only the combination of prior art elements according to known methods to yield predictable results. As discussed above, Perry and Xathlete teach each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. However, one of ordinary skill in the art could have easily combined the elements as claimed by simply placing the game pieces in any of the known patterns taught by Xathlete and shuffling around the game pieces in 
Alternatively, a similar conclusion is reached when considering modification of Xathlete in view of Perry. As discussed above, Xathlete teaches the claimed method, differing only in the design of the exercise cones/game pieces. Perry teaches the design of the game pieces substantially as claimed (hereinafter referred to as “hourglass-shaped”, for convenience and brevity), but for the greatest dimension of the intermediate section being 60-65% of the first and second ends, a difference of relative dimensions which would have been obvious for the 
Regarding claims 37-39, the modified Perry, or the modified Xathlete, teaches the claimed invention substantially as claimed, as set forth above for claim 36. Xathlete further claim 37); running around four of the cones/game pieces in a cloverleaf pattern (pg. 3, “5 Cone Star Pattern”, four cones numbered 1-4) (claim 38); and weaving between a row of the cones/game pieces (pg. 9, “Snake”) (claim 39).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Xathlete, or over Xathlete in view of Perry, in further view of Velke, III (US Patent No. 6,364,315, hereinafter Velke).
Regarding claim 40, the modified Perry, or the modified Xathlete, teaches the claimed invention substantially as claimed, as set forth above for claim 36. Perry/Xathlete do not teach storing the game pieces in a storage bag. However, as evidenced by Velke (Fig. 1), it is old and well-known to store game pieces in a storage bag (25; col. 3, lines 1-2) when a game is over. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Perry or Xathlete by storing the game pieces in a storage bag when the game is over, as taught by Velke for example, in order to conveniently keep the game pieces together when not in use
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Xathlete, or over Xathlete in view of Perry, in further view of S&S Worldwide, “Jumbo Chess Set” (non-patent literature, hereinafter S&S Worldwide).
Regarding claim 41, the modified Perry, or the modified Xathlete, teaches the claimed invention substantially as claimed, as set forth above for claim 36. As shown in Fig. 5 of Perry, the body of Perry’s game piece has a length between the first and second ends, and the greatest dimension of the first and second ends appears to be roughly on the order of half the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, a game piece having the claimed dimensions would not perform differently than the prior art game piece, as evidenced by S&S Worldwide, since in both cases the game piece is sized to be grasped and manipulated by hand to play a game.
Response to Arguments
Applicant’s arguments with respect to claims 24, 29-31, and 33-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are set forth above in response to Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 12, 2021/